DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/22/22.  These drawings are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 4; delete “immiscile” and insert – immiscible --.

REASONS FOR ALLOWANCE
Claims 1-15, 17 and 31 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest reference is Masahiro et al (JP 2009058231 A) which discloses a system and method of analyzing sample in liquid comprising: a housing (not shown) including at least one biphasic fluid chamber (i.e., sample holder 11), said chamber having an imaging surface (i.e., surface of the sample 13); an optical imaging instrument (i.e., scanning probe microscope) (see abstract) configured to capture an image of contrasted samples (13) contained within the chamber along substantially all of the imaging surface; and analyzing surface properties of the sample (13) in liquid using scanning probe microscope(see abstract and “TECH-SOLUTION” section, paragraph 7).
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 6.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a microprocessor configured to i) generate a binary image of the contrasted sample with separate colors associated with the nanostructure material and the charged particles and ii) calculate a size property associated with the nanostructure material”, in combination with the rest of the limitations of claim 1.
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render limitations “processing the image by filtering the image to create a binary image wherein the two- dimensional nanostructures are represented by a first color and the probe particles are represented by a different color and executing an algorithm on the binary image to determine the size property”, in combination with the rest of the limitations of claim 6.
	Claims 2-5, 7-15, 17 and 31 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                     	                                                                Primary Examiner, Art Unit 2886                                                                                                                  July 26, 2022